Citation Nr: 0733399	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for congestive 
cardiomyopathy, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

4.  Entitlement to service connection for chronic bronchitis, 
to include as due to herbicide exposure.

5.  Entitlement to service connection for bleeding gums.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The appellant and L.H.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on April 11, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case. A transcript of the 
hearing testimony is in the claims file.

The Board also observes that additional evidence has been 
received, namely private medical records and lay statements, 
which were not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in April 2007.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The issues of entitlement to service connection for 
hypertension, congestive cardiomyopathy, and bleeding gums 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran has not been shown to currently have asthma 
that is causally or etiologically related to his military 
service, including herbicide exposure.

3.  The veteran has not been shown to currently have chronic 
bronchitis that is causally or etiologically related to his 
military service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in active service and is not due 
to Agent Orange exposure in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006). 

2.  Chronic bronchitis was not incurred in active service and 
is not due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2005 prior to the initial decision on the claims in 
July 2005, as well as in October 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2005 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the January 2006 statement 
of the case (SOC) and the January 2007 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, April 2005 and October 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2005 and October 2006 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The October 2006 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2005 and October 2006 letters 
informed the veteran that his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for asthma and 
chronic bronchitis, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to disability ratings and effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for asthma or for chronic bronchitis.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's complete service 
medical records as well as all available VA and private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims for service connection.  
Records from the Social Security Administration were also 
obtained and associated with the claim fie, and the veteran 
was provided the opportunity to testify at a hearing before 
the Board in April 2007.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for asthma and chronic bronchitis.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for asthma and chronic 
bronchitis because such an examination would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the appellant has not been 
shown to have had a disease, event, or injury during his 
military service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).   

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for asthma and 
chronic bronchitis.  A response from the National Personnel 
Records Center (NPRC) indicates that he served in Vietnam 
from May 1968 to May 1969, and his DD 214 shows that he was 
awarded several medals, including the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal with 60 device.  
As such, the veteran served in the Republic of Vietnam during 
the Vietnam era and is therefore presumed to have been 
exposed during such service to certain herbicide agents, 
including Agent Orange.  However, the veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure because asthma and bronchitis are not listed among 
the disorders for which a presumption based on herbicide 
exposure is warranted under § 3.309(e).  Therefore, the Board 
finds that the veteran is not entitled to service connection 
under the presumptive provisions in the law regarding 
diseases due to herbicide exposure.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
asthma or bronchitis.  The medical evidence shows that he did 
not seek treatment immediately following his separation from 
service or for many decades thereafter.  Therefore, the Board 
finds that asthma and chronic bronchitis did not manifest 
during service or for many years thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of asthma 
and bronchitis, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of asthma or bronchitis is itself evidence which 
tends to show that such disorders did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that asthma 
and chronic bronchitis manifested during service, the medical 
evidence does not show that the veteran currently has such 
disorders that are related to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there is any competent evidence of 
record, medical or otherwise, which links any current 
disorder to a disease or injury in service.  See Combee v. 
Brown, supra.  The appellant's assertions are the only 
evidence contained in the claims file showing that the 
veteran has asthma and current bronchitis that are causally 
or etiologically related to his military service.  The 
appellant is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the veteran's claims for service 
connection for asthma and chronic bronchitis.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for asthma and for chronic bronchitis is not 
warranted.  


ORDER

Service connection for asthma is denied.

Service connection for chronic bronchitis is denied.


REMAND

Reasons for Remand:  To obtain a medical opinion, to notify 
the veteran of a regulatory amendment, to provide him with a 
proper notice letter, and to allow the RO initial 
consideration of the merits of a claim.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in June 2005 in connection with his claims for 
service connection for hypertension and congestive 
cardiomyopathy.  However, the Board finds the examiner's 
opinion to require further clarification regarding the 
relationship, if any, between the veteran's hypertension and 
congestive cardiomyopathy and his service-connected diabetes 
mellitus.  In this regard, the Board notes that the June 2005 
VA examiner stated that the veteran's hypertension was 
thought to be essential and not related to his diabetes 
mellitus because it predated the diagnosis of diabetes 
mellitus.  The examiner did not specifically address the 
issue of whether the veteran's diabetes mellitus may have 
aggravated his hypertension.  The Court has held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Indeed, the veteran specifically contended at 
his hearing before the Board that his diabetes mellitus and 
the medication for that disorder had aggravated his 
hypertension.  Additionally, the June 2005 VA examiner 
indicated that the veteran's congestive cardiomyopathy was 
secondary to his hypertension.  However, he did not discuss 
whether the veteran's congestive cardiomyopathy was caused or 
aggravated by his service-connected diabetes mellitus.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any hypertension and congestive 
cardiomyopathy that may be present.  

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

The Board further notes that certain dental conditions, 
including periodontal disease, are not considered disabling 
by VA and may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123.  See 38 C.F.R. § 3.381(a) (2006); see 
also 38 C.F.R. § 4.150 (2006).  The RO has denied the 
veteran's claim on this basis.  However, a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, the veteran's claim of 
service connection for gum disease for the purposes of 
receiving VA outpatient dental treatment has not yet been 
considered.  A remand for this action is now necessary as the 
Board's consideration of this issue in the first instance 
would result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
hypertension and congestive 
cardiomyopathy and entitlement to 
service connection for gum disease for 
the purpose of obtaining VA outpatient 
dental treatment..  The letter should 
(1) inform him of the information and 
evidence that is necessary to 
substantiate the claims; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
hypertension and congestive 
cardiomyopathy that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to 
whether it is at least as likely as 
not that that the veteran's current 
hypertension and congestive 
cardiomyopathy are either caused by 
or permanently aggravated by his 
service-connected diabetes mellitus 
or treatment thereof.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal, including consideration of 
entitlement to service connection for 
gum disease for the purpose of obtaining 
VA outpatient dental treatment.  If the 
latter claim falls under the 
jurisdiction of a VA dental clinic, the 
RO should forward the veteran's claim 
there for adjudication.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


